 



EXHIBIT 10.61
SUMMARY OF COMPENSATION ARRANGEMENT
FOR JAMES R. MELLOR
Effective February 1, 2007, the Compensation Committee of the Board of Directors
of USEC Inc. (“USEC” or the “Company”) approved the payment of an annual
chairman’s fee of $100,000 to James R. Mellor in connection with his duties as
Chairman of the Board. This is in addition to the annual compensation and
meeting fees payable to all USEC non-employee directors.
At Mr. Mellor’s election, this fee (along with other director fees that
Mr. Mellor is entitled to receive in cash) may be paid in restricted stock units
in lieu of cash and Mr. Mellor would receive an incentive payment of restricted
stock units equal to 20% of the portion of the fee that Mr. Mellor elects to
take in restricted stock units in lieu of cash. These incentive restricted stock
units will vest on the first to occur of: (1) three years from the date of
grant, (2) termination of the director’s service by reason of Retirement, death
or disability, or (3) a change in control.
The prior arrangement with Mr. Mellor described in the letter agreement dated
December 1, 2005 by and between USEC Inc. and James R. Mellor, filed as
Exhibit 10.91 to the Company’s current report on Form 8-K filed on December 6,
2005, ended effective February 1, 2007.

 